DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 16 is amended. Claims 1-15 and 17-20 are as previously presented. The secondary Claim 16 is cancelled. Therefore, claims 1-20 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on September 15, 2022 has been entered. Applicant’s amendment overcomes the previously set-forth objection to the duplication of claim 16. 

Response to Arguments
Applicant’s arguments, see Pages 6-9, filed 09/15/2022, with respect to claims 1-20 have been fully considered and are persuasive. The restriction of claims 1-20 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakane et al. (US 8695487 B2, hereinafter Sakane) in view of Faraldi et al. (WO 2017067671 A1, hereinafter Faraldi).
Regarding claim 1, Sakane discloses a method for calculating a humidity level in a cooking apparatus (Page 12, Section 5, lines 26-27, “…an exhaust humidity sensor 75…”), the method comprising: 
heating a food load in a cooking cavity of the cooking apparatus (Page 12, Section 6, lines 60-62, “…a convection as to wrap the cooking object 90 in the heating chamber 20 is formed.”); 
selectively activating a convection fan in the cooking cavity (Page 12, Section 6, lines 32-40, “…the steam generation heater 42 is turned on, so that the specified quantity of water stored in the steam generation box 41 is heated by the steam generation heater 42. Then, in synchronization with the turn-on of the steam generation heater 42…the convection fan 81 is driven by the convection-fan motor 83 while the convection heater 82 is turned on.”, where the steam generation process includes activating a convection fan); 
monitoring a humidity signal detected by a humidity sensing apparatus in response to the activating of the convection fan (Page 14, Section 10, lines 14-17, “…chart showing variations in output bit number of the exhaust humidity sensor 7 5 in response to turn-on and -off of the steam generation heater during steam cooking using steam in the cooking appliance.”).
Sakane does not disclose:
determining an actual humidity level from a plurality of humidity levels based on a change in the humidity signal resulting from the activating of the convection fan.  
However, Faraldi discloses, in the similar field of humidity sensors within cooking devices (Page 8, lines 14-17, “…particularly an oven… actual humidity within the cavity of the household appliance.”), a first and second humidity sensor that allow for the actual humidity level within the cooking device to be measured (Page 8, lines 21-26, “…the correlation of a measured value by the first, or the first and the second sensor , to a matrix of humidity values, particularly in the form of a lookup table , which along with the sensor measurements, allows the identification of a humidity index estimating an actual humidity level within the cavity at a defined time…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified humidity sensor having different signals based on the activation of the convection fan in Sakane to include the feature of measuring the actual humidity level as taught by Faraldi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of determining actual humidity levels within a set matrix table to be used for comparison and adjusting the humidity within the cooking appliance, as stated by Faraldi, Page 43, lines 1-6, “…advantageously provides an easy to calibrate and easy to use matrix, particularly possible in the form of a lookup table, and advantageously allows such correlation between sensor reading and a humidity index in the cavity, particularly usable for a closed loop control of steam generation during cooking cycles .”.
Regarding claim 2, modified Sakane teaches the method according to claim 1, as set forth above, discloses wherein the determining the actual humidity from the plurality of humidity levels comprises identifying a positive or negative change in the humidity signal in response to the activation of the convection fan (Inherently disclosed in Sakane, Page 14, Section 9, lines 46-48, “FIG. 6 is a chart showing variations in output bit number of the exhaust humidity sensor 75 in response to tum-on and -off of the steam generation heater 42 during oven cooking…”, where the convection fan turns on and off as part of the steam generation process and causes a positive increase in humidity levels when activated compared to not being turned off).  
	Regarding claim 3, modified Sakane teaches the method according to claim 2, as set forth above, discloses wherein the plurality of humidity levels correspond to a first humidity level and a second humidity level (Inherently disclosed in Sakane, Page 14, Section 9, lines 46-48, “FIG. 6 is a chart showing variations in output bit number of the exhaust humidity sensor 75 in response to tum-on and -off of the steam generation heater 42 during oven cooking…”, where the humidity level or output bit number changes between two relatively stable locations on the graph corresponding to the convection fan in the steam generation process turning on and off).  
	Regarding claim 4, modified Sakane teaches the method according to claim 3, as set forth above, discloses wherein the method further comprises: identifying the actual humidity level as the first humidity level in response to a positive change in the humidity signal occurring due to the activation of the convection fan (Inherently disclosed in Sakane, Page 14, Section 10, lines 25-28, “Turn-on of the steam generation heater 42 causes the exhaust humidity to change higher, while tum-off of the steam generation heater 42 causes the exhaust humidity to change lower.”, where when the convection fan is turned on, the humidity changes to be higher).
	Regarding claim 5, modified Sakane teaches the method according to claim 3, as set forth above, discloses wherein the method further comprises: identifying the actual humidity level as the second humidity level in response to a negative change in the humidity signal occurring due to the activation of the convection fan (Inherently disclosed in Sakane, Page 14, Section 10, lines 25-28, “Turn-on of the steam generation heater 42 causes the exhaust humidity to change higher, while tum-off of the steam generation heater 42 causes the exhaust humidity to change lower.”, where when the convection fan is activated through decreasing voltage and nearing the turn off state, the humidity changes to be lower and reaches a secondary level).  

	Regarding claim 6, Sakane discloses a cooking apparatus configured to detect a humidity level (Page 12, Section 5, lines 26-27, “…an exhaust humidity sensor 75…”), the apparatus comprising: 
a cooking cavity comprising a heating element (Page 14, Section 9, line 3, “…steam generation heater 42…”); 
a humidity sensor configured to output a humidity signal (Page 14, Section 10, lines 14-15, “…output bit number of the exhaust humidity sensor 75…”); and 
a controller configured to (Page 12, Section 6, lines 1-6, “Connected to the control unit 100 are the steam generation heater 42, the steam temperature-raising heater 43, the magnetron 61, the convection heater 82, the convection-fan motor 83…the exhaust humidity sensor 75…”): 
heat a food load in the cooking cavity (Page 12, Section 6, lines 60-62, “…a convection as to wrap the cooking object 90 in the heating chamber 20 is formed.”); 
selectively activate a convection fan configured to circulate air in the cooking cavity (Page 12, Section 6, lines 32-40, “…the steam generation heater 42 is turned on, so that the specified quantity of water stored in the steam generation box 41 is heated by the steam generation heater 42. Then, in synchronization with the turn-on of the steam generation heater 42…the convection fan 81 is driven by the convection-fan motor 83 while the convection heater 82 is turned on.”, where the steam generation process includes activating a convection fan); 
monitor the humidity signal in response to the activating of the convection fan (Page 14, Section 10, lines 14-17, “…chart showing variations in output bit number of the exhaust humidity sensor 7 5 in response to turn-on and -off of the steam generation heater during steam cooking using steam in the cooking appliance.”).
	Sakane does not disclose:
determine an actual humidity level from a plurality of humidity levels based on a change in the humidity signal resulting from the activation of the convection fan.  
However, Faraldi discloses, in the similar field of humidity sensors within cooking devices (Page 8, lines 14-17, “…particularly an oven… actual humidity within the cavity of the household appliance.”), a first and second humidity sensor that allow for the actual humidity level within the cooking device to be measured (Page 8, lines 21-26, “…the correlation of a measured value by the first, or the first and the second sensor , to a matrix of humidity values, particularly in the form of a lookup table , which along with the sensor measurements, allows the identification of a humidity index estimating an actual humidity level within the cavity at a defined time…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified humidity sensor having different signals based on the activation of the convection fan in Sakane to include the feature of measuring the actual humidity level as taught by Faraldi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of determining actual humidity levels within a set matrix table to be used for comparison and adjusting the humidity within the cooking appliance, as stated by Faraldi, Page 43, lines 1-6, “…advantageously provides an easy to calibrate and easy to use matrix, particularly possible in the form of a lookup table, and advantageously allows such correlation between sensor reading and a humidity index in the cavity, particularly usable for a closed loop control of steam generation during cooking cycles .”.
	Regarding claim 7, modified Sakane teaches the apparatus according to claim 6, as set forth above.
Modified Sakane does not disclose:
wherein the controller is further configured to: identify a positive or negative change in the humidity signal in response to the activation of the convection fan; and 
in response to the positive or negative change in the humidity signal, determine the actual humidity.  
However, Faraldi discloses where a controller can determine or generate an output signal for controlling humidity levels (Page 62, lines 28-30, “…determining and/or generating an output signal for controlling a humidity controlling means (14), particularly a humidity generating means (14)…) after the humidity level has been found to change (Fig. 4, where the humidity index target is continuously adjusted by the controller to reach a stable 80% humidity level; Page 58, lines 9-11, “…keep a relatively high humidity during the cooking cycle in the oven cavity 3 of about 80%...”, where the controller understands when the humidity level deviates positively or negatively from the setpoint of 80%) and where the controller can determine the actual humidity (Page 8, lines 6-10, “…control unit comprises a matrix of humidity index valves…correlating said input value of said at least one first sensor to a humidity index value from said matrix.”, where the correlation along with sensor measurements allow for the identification of an estimated actual humidity level within the cavity, where this process occurs continuously). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the controller in modified Sakane to have the features as taught by Faraldi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a controller that is capable of continuously maintaining a humidity setpoint, as stated by Faraldi, Page 26, lines 9-11, “The closed loop control realized by the method according to the present invention advantageously ensures to keep the humidity value within the cavity near the set humidity value.”.
	Regarding claim 8, modified Sakane teaches the apparatus according to claim 6, as set forth above, discloses wherein the plurality of humidity levels correspond to a first humidity level and a second humidity level (Inherently disclosed in Sakane, Page 14, Section 9, lines 46-48, “FIG. 6 is a chart showing variations in output bit number of the exhaust humidity sensor 75 in response to tum-on and -off of the steam generation heater 42 during oven cooking…”, where the humidity level or output bit number changes between two relatively stable locations on the graph corresponding to the convection fan in the steam generation process turning on and off).  
	Regarding claim 9, modified Sakane teaches the apparatus according to claim 8, as set forth above, discloses wherein the actual humidity level is identified as the first humidity level in response to a positive change in the humidity signal occurring in response to the activation of the convection fan (Inherently disclosed in Sakane, Page 14, Section 10, lines 25-28, “Turn-on of the steam generation heater 42 causes the exhaust humidity to change higher, while tum-off of the steam generation heater 42 causes the exhaust humidity to change lower.”, where when the convection fan is turned on, the humidity changes to be higher).  
	Regarding claim 10, modified Sakane teaches the apparatus according to claim 8, as set forth above, discloses wherein the actual humidity level is identified as the second humidity level in response to a negative change in the humidity signal occurring in response to the activation of the convection fan (Inherently disclosed in Sakane, Page 14, Section 10, lines 25-28, “Turn-on of the steam generation heater 42 causes the exhaust humidity to change higher, while tum-off of the steam generation heater 42 causes the exhaust humidity to change lower.”, where when the convection fan is activated through decreasing voltage and nearing the turn off state, the humidity changes to be lower and reaches a secondary level).  
Regarding claim 12, modified Sakane teaches the apparatus according to claim 6, as set forth above, discloses further comprising: a humidity chamber in connection with the cooking cavity (Inherently disclosed in Sakane, Page 13, Section 7, lines 16-18, “…quantitatively excessive steam is released from the exhaust port 71 via the exhaust duct 72 so as to go outside from the outside exhaust port 73.”, where the humidity chamber is the exhaust duct area; Also disclosed in Faraldi, Page 46, lines 9-11, “…one first sensor 8 is located in compartment 5…first sensor 8 capable of measuring a first input value, is a humidity sensor…”, where the sensor is in the cochlea area 20 connected via the duct 6).  
Regarding claim 13, modified Sakane teaches the apparatus according to claim 12, as set forth above, discloses wherein the humidity sensor is disposed in the humidity chamber (Inherently disclosed in Sakane, Page 14, Section 10, line 15, “…exhaust humidity sensor 75…”, and Fig. 1A, where the humidity sensor 75 is located in the duct 72).
Regarding claim 14, modified Sakane teaches the apparatus according to claim 13, as set forth above, discloses wherein the humidity chamber is in fluid communication with the cooking cavity via a sensing port (Inherently disclosed in Sakane, Page 12, Section 5, lines 21-24, “…an exhaust port 71 (shown in FIG. 2) provided in the right side face of the heating chamber 20, and the other end of the exhaust duct 72 is connected to an outside exhaust port 73.”).  
Regarding claim 15, modified Sakane teaches the apparatus according to claim 12, as set forth above, discloses further comprising: an insulating layer connected to the housing and disposed between the cooking cavity and the humidity chamber (Page 11, Section 4, lines 5-8, “A heat insulating material (not shown) is placed around the heating chamber 20 and inside a door 11 (shown in FIG. 2), so that inside of the heating chamber 20 is thermally insulated from its outside.”).  
Regarding claim 16, modified Sakane teaches the apparatus according to claim 6, as set forth above, discloses further comprising: a first temperature sensor disposed in the cooking cavity configured to identify a cooking temperature (Inherently disclosed in Sakane, Page 11, Section 4, lines 42-44, “An interior temperature sensor 76 for detecting a temperature of an atmosphere in the heating chamber 20 is placed on the right upper side of the heating chamber 20.”); and 
a second temperature sensor disposed in the humidity chamber (Inherently disclosed in Sakane, Page 12, Section 5, lines 24-26, “An exhaust temperature sensor 74 is placed as an example of an exhaust 25 passage sensor in the exhaust duct 72…”).  
Regarding claim 20, Sakane discloses a cooking apparatus configured to detect a humidity level (Page 12, Section 5, lines 26-27, “…an exhaust humidity sensor 75…”), the apparatus comprising: 
a cooking cavity comprising a heating element (Page 12, Section 6, lines 60-62, “…a convection as to wrap the cooking object 90 in the heating chamber 20 is formed.”); 
a humidity sensor configured to output a humidity signal (Page 14, Section 10, lines 14-15, “…output bit number of the exhaust humidity sensor 75…”); and 
a controller configured to (Page 12, Section 6, lines 1-6, “Connected to the control unit 100 are the steam generation heater 42, the steam temperature-raising heater 43, the magnetron 61, the convection heater 82, the convection-fan motor 83…the exhaust humidity sensor 75…”): 
heat a food load in the cooking cavity (Page 12, Section 6, lines 60-62, “…a convection
as to wrap the cooking object 90 in the heating chamber 20 is formed.”); 
selectively activate a convection fan configured to circulate air in the cooking cavity (Page 12, Section 6, lines 32-40, “…the steam generation heater 42 is turned on, so that the specified quantity of water stored in the steam generation box 41 is heated by the steam generation heater 42. Then, in synchronization with the turn-on of the steam generation heater 42…the convection fan 81 is driven by the convection-fan motor 83 while the convection heater 82 is turned on.”, where the steam generation process includes activating a convection fan);
monitor the humidity signal in response to the activating of the convection fan (Page 14, Section 10, lines 14-17, “…chart showing variations in output bit number of the exhaust humidity sensor 7 5 in response to turn-on and -off of the steam generation heater during steam cooking using steam in the cooking appliance.”); 
wherein the actual humidity level is determined to be a first humidity level of the plurality of humidity levels in response to the change in the humidity signal being a positive change (Page 14, Section 10, lines 25-28, “Turn-on of the steam generation heater 42 causes the exhaust humidity to change higher, while tum-off of the steam generation heater 42 causes the exhaust humidity to change lower.”, where when the convection fan is turned on, the humidity changes to be higher) and 
a second humidity level of the plurality of humidity levels in response to the change in the humidity signal being a negative change (Page 14, Section 10, lines 25-28, “Turn-on of the steam generation heater 42 causes the exhaust humidity to change higher, while tum-off of the steam generation heater 42 causes the exhaust humidity to change lower.”, where when the convection fan is activated through decreasing voltage and nearing the turn off state, the humidity changes to be lower and reaches a secondary level).  
Sakane does not disclose:
determine an actual humidity level from a plurality of humidity levels based on a change in the humidity signal resulting from the activation of the convection fan, 
However, Faraldi discloses, in the similar field of humidity sensors within cooking devices (Page 8, lines 14-17, “…particularly an oven… actual humidity within the cavity of the household appliance.”), a first and second humidity sensor that allow for the actual humidity level within the cooking device to be measured (Page 8, lines 21-26, “…the correlation of a measured value by the first, or the first and the second sensor , to a matrix of humidity values, particularly in the form of a lookup table , which along with the sensor measurements, allows the identification of a humidity index estimating an actual humidity level within the cavity at a defined time…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified humidity sensor having different signals based on the activation of the convection fan in Sakane to include the feature of measuring the actual humidity level as taught by Faraldi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of determining actual humidity levels within a set matrix table to be used for comparison and adjusting the humidity within the cooking appliance, as stated by Faraldi, Page 43, lines 1-6, “…advantageously provides an easy to calibrate and easy to use matrix, particularly possible in the form of a lookup table, and advantageously allows such correlation between sensor reading and a humidity index in the cavity, particularly usable for a closed loop control of steam generation during cooking cycles .”.

Claims 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakane et al. (US 8695487 B2, hereinafter Sakane) in view of Faraldi et al. (WO 2017067671 A1, hereinafter Faraldi) and in further view of Kitamura et al. (EP 0021225 A1, hereinafter Kitamura).
	Regarding claim 11, modified Sakane teaches the apparatus according to claim 6, as set forth above.
Modified Sakane does not disclose:
wherein the controller is further configured to: determine the actual humidity level from the plurality of humidity levels based on a rate of change of the humidity signal.  
However, Kitamura discloses, in the similar field of humidity sensors (Page 2, line 4, “…humidity measuring method…”), determining the actual humidity level based on a rate of change of the humidity signal (Page 18, lines 28-31, “…the rate of increase (mV/g/m3) in the bridge unbalanced output voltage to the change in the absolute humidity at each temperature is such as shown in Table 6.”, where the actual humidity level can be determined based on the rate of increase in the bridge unbalanced output voltage; where the output voltage and the temperature of the open air are the signals that determines the actual humidity values, Page 17, lines 25-29, “…output voltage from the differential amplifier Amp increases with an increase in the humidity of the open air and, at the same time, varies with the temperature change of the open air…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the controller in modified Sakane to include the feature of using the rate of change in the humidity signal to determine the humidity level as taught by Kitamura.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the humidity sensor being able to determine humidity levels through electrical values, as stated by Kitamura, Page 20, lines 6-11, “…by amplifying the bridge unbalanced output voltage across the terminals T11 and T12 of the bridge circuit by the amplifier AMP serving as a linear amplifier…the absolute humidity can be direct-read from the indication of the voltmeter v3. In other words, an absolute hygrometer can be obtained which electrically measures absolute humidity.”. The use of electrically measuring absolute humidity allows for different sensors to be used, where advantages and disadvantages between different sensors can be selected by a user as a design choice.
Regarding claim 18, modified Sakane teaches the apparatus according to claim 6, as set forth above.
Modified Sakane does not disclose:
wherein the humidity sensor comprises a first thermistor and a second thermistor.  
However, Kitamura discloses a humidity sensor with a first and second thermistor (Page 16, lines 20-24, “...Rs3 indicates a thermistor, platinum or like heat sensitive element which is held in a manner to be exposable to the open air; Rc3 designates a thermistor, platinum or like temperature compensating element which is held in the completely dry state…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the humidity sensor in modified Sakane to include the two thermistors as taught by Kitamura.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the humidity sensor be able to determine the humidity of the open air and from the open air calculation to determine the absolute or relative humidity, as stated by Kitamura, Abstract, last 6 lines, “…open air, the change in the resistance value is detected, from which the humidity of the open air is obtained. By temperature compensation with a temperature compensating element (Re,) which is completely held in the dry state, direct reading of absolute or relative humidity is made possible.”.
Regarding claim 19, modified Sakane teaches the apparatus according to claim 18, as set forth above, discloses wherein the first thermistor is sealed in a container with dry air and the second thermistor is exposed to air in the humidity chamber (Inherently disclosed in teaching from Kitamura, Page 16, lines 20-24, “...Rs3 indicates a thermistor, platinum or like heat sensitive element which is held in a manner to be exposable to the open air; Rc3 designates a thermistor, platinum or like temperature compensating element which is held in the completely dry state…”, where one thermistor is exposed to the open air and a secondary thermistor is completely dry).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sakane et al. (US 8695487 B2, hereinafter Sakane) in view of Faraldi et al. (WO 2017067671 A1, hereinafter Faraldi) and in further view of Bujeau et al. (FR 2849167 A1, hereinafter Bujeau).
Regarding claim 17, modified Sakane teaches the apparatus according to claim 16, as set forth above.
Modified Sakane does not disclose:
wherein the controller is further configured to: calculate a cooking humidity level in the cooking cavity based on the actual humidity level and a temperature difference between the first temperature sensor and the second temperature sensor.
However, Faraldi discloses controlling and determining the humidity in the cavity through a real humidity measurement and the oven cavity temperature (Page 30, lines 10-14, “…control the humidity in the cavity…based upon a real humidity measurement and the oven cavity temperature, where the oven cavity temperature is measured as an input value by the at least one second sensor.”), where the humidity is a cooking value set by the user (Page 26, lines 1-4, “The set humidity value is preferably set by the user, like other cooking conditions, e.g. temperature and time, of a desired cooking process, depending on the specific cooking process to be performed.”), where the temperature sensors can include one sensor in the compartment and one sensor in the cavity (Page 40, lines 34-37, “at least one second sensor is located in the cavity…at least one further second sensor is located in the compartment.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the controller in modified Sakane to determine the cooking humidity level based on the temperature and real humidity measurement as taught by Faraldi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing different set humidity values to be stored and selectable for different cooking processes based on the temperature and humidity values, as stated by Faraldi, Page 35, lines 13-16, “According to different receipts, desired foodstuff…different set humidity values may be stored and/or maybe selected…”, where, Page 36, lines 16-18, “…a control unit also be adapted to automatically determine and maintain inside the cavity the degree of humidity and/or a temperature.”.
Further, Bujeau discloses, in the similar field of humidity calculations (Abstract, line 4, “…calculates humidity content in the oven…”), using a temperature difference between two temperature probes to determine the humidity values (Page 5, Para. 5 from end, lines 2-4, “The calculation of the humidity level in enclosure 2, by the calculation means 48, is carried out by 20 in a conventional manner starting, for example, from the temperature difference between the first 46 and second 47 probes and from a prior calibration.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the calculation method for humidity in modified Sakane to include the temperature difference between two probes as taught by Bujeau.
	Regarding the use of the temperature difference in the humidity level calculation, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Bujeau states that the method used is conventional, Page 5, Para. 5 from end, lines 2-4, “…calculation of the humidity level in enclosure 2, by the calculation means 48, is carried out by 20 in a conventional manner…”. Thus, since the temperature difference feature is conventional, it would be a mere matter of design choice for the user as additional temperature probes would improve the accuracy of the humidity calculation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/				/BRIAN W JENNISON/Examiner, Art Unit 3761  				Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
10/20/2022